Taliaferro, J.
This suit is brought to recover the sum of twenty-*468two huudred dollars for professional services rendered the defendant by the plaintiffs as attorneys at law. The defense is that the amount claimed is excessive and out of proportion to the labor performed.
The plaintiffs liad judgment as prayed for, and the defendant has appealed.
It is a rule long settled by this court that it will not be implicitly governed in regard to questions relating to the value of professional services rendered their clients by attorneys at law, by the opinions of legal men taken in evidence; but will be guided by a conscientious estimate of the value of the services performed, and will, of itself, fix the amount, without reference to the opinions of witnesses. In this case, from the services shown to have been performed, we are not satisfied with the judgment of the lower court. It is for a larger sum than we conclude to be a fair compensation for the labor and services bestowed.
It is therefore ordered that the judgment of the district court be annulled and reversed. It is further ordered that the plaintiffs recover from defendant twelve hundred dollars, the defendant paying costs in the lower court, and the plaintiffs and appellees the costs of this appeal.